DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 31-50 are allowed, renumbered 1-20. Claims 1-30 are cancelled.
Claim 31 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art whichteaches: 
A replaceable print apparatus component comprising: 
a print material reservoir; 
a print material within the reservoir; and 
a sensing system comprising an integrated circuit configured to connect to and communicate over a digital bus, including: 
at least one sensor, 
a digital controller, 
an analog to digital converter electrically coupled to the digital controller, and 
a memory array electrically coupled to the digital controller, wherein the digital controller is configured to generate a clock signal for timing operations of the integrated circuit, the operations including: initiating the at least one sensor based on values stored in the memory array, and generating outputs of the at least one sensor via the analog to digital converter.
Bullock (US 5,699,091) teaches a printer/copier apparatus is adapted to receive a replacement ink cartridge that is employed during the printing/copying operation. The apparatus includes a receptacle with a first connector that is coupled to a processor which controls operation of the apparatus. The cartridge includes a second connector which mates with the first connector and a serial access memory that is connected to the second connector. Data transfers are enabled both from and to the memory to enable access and modification of data stored therein that is indicative of cartridge usage, calibration, and to parameters for controlling operation of the apparatus. The invention is applicable to replaceable apparatus used with laser and ink jet printers, copiers, etc.
However, Bullock does not teach the invention as claimed, especially a memory array electrically coupled to the digital controller, wherein the digital controller is configured to generate a clock signal for timing operations of the integrated circuit, the operations including: initiating the at least one sensor based on values stored in the memory array, and generating outputs of the at least one sensor via the analog to digital converter.
Kosugi (US 2006/0007253) teaches an apparatus configured to receive expendable from an expendable container with a piezoelectric element attached. This apparatus has a detection signal generation circuit configured to charge and discharge the piezoelectric element, and generate a detection signal including information representing a cycle of remaining vibration of the piezoelectric element after a lapse of a predetermined standby time from a completion of the discharge; and a controller configured to generate a clock signal, and control the charge and the discharge of the piezoelectric element. The cycle is available for determining whether a residual quantity of the expendable is greater than a preset level. The controller is configured to determine the predetermined standby time by counting a number of pulses in the clock signal. 
However, Kosugi does not teach the invention as claimed, especially a memory array electrically coupled to the digital controller, wherein the digital controller is configured to generate a clock signal for timing operations of the integrated circuit, the operations including: initiating the at least one sensor based on values stored in the memory array, and generating outputs of the at least one sensor via the analog to digital converter.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675